t c memo united_states tax_court daniel d and dorothy hultquist petitioners v commissioner of internal revenue respondent docket no filed date maris baltins for petitioners catherine l campbell and lisa m oshiro for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure addition_to_tax under sec_6651 all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioners are entitled to reduce their gross_receipts reported on schedule c profit or loss from business by cost_of_goods_sold of dollar_figure or alternatively deduct the amount as a bad_debt under sec_166 and liable for a dollar_figure addition_to_tax under sec_6651 for failure to timely file their federal_income_tax return findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference petitioners resided in washington state when their petition was filed daniel hultquist petitioner is a college graduate who worked for a christian mission organization in remote parts of the world for years upon returning to the united_states in petitioners reported cost_of_goods_sold of dollar_figure on their schedule c respondent determined that petitioners were entitled to cost_of_goods_sold of only dollar_figure although respondent disallowed dollar_figure of petitioners’ reported cost_of_goods_sold petitioners introduced evidence only as to why they are entitled to cost_of_goods_sold of dollar_figure because petitioners did not introduce evidence as to the remaining disallowed amount dollar_figure we treat petitioners as conceding this amount we decline to address the merits of petitioners’ alternative argument that they are entitled to a deduction for research or experimental expenditures under sec_174 because it was raised for the first time on brief see rule b 52_tc_440 affd 438_f2d_774 3d cir solaas v commissioner tcmemo_1998_25 n or around petitioner established hultquist construction a home construction business that he continues to operate in early petitioner met franklin duncan mr duncan who rented a house petitioner owned mr duncan showed petitioner a prototype of a tool that he had designed to make it easier to remove fishhooks and flies ie artificial flies used as bait in fly-fishing from fish mr duncan was extremely confident about the commercial prospects for this device which he would eventually patent as the duncan dehook’r dehook’r he told petitioner that he hoped to make a million bucks within one to two years but that he lacked the necessary capital to bring the product to market he then asked petitioner to help him get the business started later in the year petitioner and mr duncan informally agreed to go into business together mr duncan agreed to focus on the design and production of the dehook’r in exchange for petitioner’s commitment to finance the project on an as needed basis according to petitioner this meant that instead of giving mr duncan a lump sum of capital he agreed to pay any expenses_incurred petitioner operates hultquist construction as a sole_proprietorship and reports its income and expenses on a schedule c mr duncan later showed petitioner a knot tying tool for hooks flies jigs and lures that he patented as the duncan continued during the initial phase of the business petitioner and mr duncan never discussed how they would share the profits instead they focused on finalizing the product’s design and determining whether there was significant demand for the dehook’r by the end of mr duncan and petitioner had finalized the design of the dehook’r and hired a local manufacturer to produce of them they promoted the dehook’r at various trade shows and received overwhelmingly positive feedback the following year they decided to move forward with large-scale production of the dehook’r on date in anticipation of moving forward with the production and marketing of the dehook’r and the tailknott’r petitioner formed maiden ventures l l c maiden ventures a single-member limited_liability_company through which the dehook’r and the tailknott’r would be sold petitioner continued to pay expenses as they were incurred and he gave mr duncan money upon request to use for the benefit of the company continued tailknott’r tailknott’r petitioner financed the development and production of the tailknott’r as well as the dehook’r maiden ventures is a disregarded_entity for federal_income_tax purposes see sec_301_7701-3 proced admin regs consequently petitioners reported all of maiden ventures’ income and expenses on schedules c and included maiden ventures’ profits or losses on their federal_income_tax returns petitioner’s testimony was not clear in this regard he did not explain why he gave mr duncan funds directly eg continued petitioner hired an attorney to draft a licensing agreement that would grant him the exclusive rights to sell market and manufacture the dehook’r however petitioner produced only an unsigned version of the agreement and it is unclear whether it was ever executed petitioner soon became troubled by inefficiencies in the production process that in his opinion prevented mr duncan and him from earning a profit since petitioner was the only one infusing capital into the business he felt that mr duncan lacked sufficient motivation to address the manufacturing issues in an effort to motivate mr duncan and t ie him in financially petitioner claims that he and mr duncan agreed to treat all subsequent payments to mr duncan as loans from date through date petitioner issued checks to mr duncan totaling dollar_figure petitioner wrote the following descriptions on the checks personal loan checks loan checks loan from mv continued whether these were out-of-pocket_expense reimbursements nor is it clear from the documents he introduced at trial he characterized these payments as something that mr duncan requested and it was something that i gave him how he used the funds i’m assuming was for obviously the benefit of the company it wasn’t just going towards his personal expenses whatever i gave him was for the business petitioner made out some of the checks to mr duncan’s wife as a matter of convenience when mr duncan was unable to cash or deposit the checks check and loan to duncan check seven checks contained no description it is unclear from the record what mr duncan did with these funds but petitioner assumed that they were used in some way to further the business petitioner did not prepare any loan documents promissory notes or other agreements evidencing the loans there were no repayment schedules maturity dates or interest rates petitioner hoped mr duncan would repay the dollar_figure from his share of future profits petitioner never earned enough money to turn a profit he eventually stopped funding the project in late or early and mr duncan decided to take his patents elsewhere mr duncan continues to market and sell the dehook’r and the tailknott’r for a different company petitioner never attempted to recover any of the dollar_figure he gave to mr duncan he explained that getting funds from mr duncan would be like getting water in the desert because i knew of his financial situation petitioners filed their federal_income_tax return late on date they included with their return a schedule c that reported maiden ventures’ gross_receipts as dollar_figure and cost_of_goods_sold as dollar_figure in calculating maiden ventures’ petitioners were granted an extension of time to file their federal_income_tax return and had until date to timely file cost_of_goods_sold petitioners reported opening and closing inventories of zero and purchases made during the year of dollar_figure petitioners on the advice of their accountant included the dollar_figure that petitioner gave to mr duncan in and as purchases made during the tax yeardollar_figure respondent disallowed all but dollar_figure of the cost_of_goods_sold on the grounds that petitioners failed to establish that they made purchases during the year in excess of that amount opinion respondent’s determinations in the statutory_notice_of_deficiency are presumed to be correct and petitioners bear the burden of proving that respondent erred in his determinationsdollar_figure see rule a 290_us_111 i cost_of_goods_sold a manufacturing or merchandising business calculates its gross_income by subtracting cost_of_goods_sold from gross petitioner used quickbooks to keep track of the business’ finances for the period ending date his trial balance showed inventory of dollar_figure and cost_of_goods_sold of dollar_figure petitioner included the dollar_figure he gave to mr duncan in and in inventory petitioner showed the trial balance to his accountant wesley l delaney mr delaney who advised petitioner to include the inventory total in cost_of_goods_sold mr delaney advised petitioner to do this because maiden ventures is a cash_basis taxpayer and a cash_basis taxpayer is not going to have inventory petitioners have neither claimed nor shown that they satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent receipts sec_1_61-3 income_tax regs cost_of_goods_sold includes the cost of items acquired for resale and the costs of producing items for resale sec_1_162-1 income_tax regs though cost_of_goods_sold is technically an adjustment_to_gross_income and not a deduction substantiation of the amounts claimed as cost_of_goods_sold is required see rodriguez v commissioner tcmemo_2009_22 where taxpayers do not have adequate_records but the record indicates that they clearly incurred an offset to gross_income we may estimate the offset on the basis of the evidence 39_f2d_540 2d cir jackson v commissioner tcmemo_2008_ petitioners argue that they are entitled to include the amounts given to mr duncan in and in their cost_of_goods_sold for because the payments were made in anticipation of developing and marketing the dehook’r and the tailknott’r and the related costs were incurred in respondent counters that petitioners are not entitled to include any of the dollar_figure in their cost_of_goods_sold because petitioners are cash_basis taxpayers and therefore deduct expenses in the year in which they are paid respondent further argues that petitioners have not shown that mr duncan used any of the payments to pay expenses that allow for a corresponding deduction petitioners have introduced no evidence as to how mr duncan used the dollar_figure in fact petitioner testified that he is not sure how mr duncan used the dollar_figure although he assumes mr duncan used it to further maiden ventures’ business petitioner did not obtain an accounting from mr duncan of how he used the dollar_figure and petitioners failed to introduce receipts or invoices showing that any of the dollar_figure went towards the manufacturing of the dehook’r or the tailknott’rdollar_figure petitioners also failed to call mr duncan to testify as to how he spent the dollar_figure the burden is on petitioners to show that the amount claimed as cost_of_goods_sold is accurate petitioner’s assumption that mr duncan used the money to further maiden ventures’ business is insufficient to substantiate the dollar_figure as cost_of_goods_sold additionally we are unable to estimate an amount of cost_of_goods_sold under the cohan_rule for the cohan_rule to apply a basis must exist on which we can make an approximation 85_tc_731 petitioners have introduced no evidence that provides us with such a basis eg the cost of manufacturing the dehook’rs and the tailknott’rs and the number manufactured in we also note that petitioner wrote loan on most of the checks he issued to mr duncan including personal loan on of the checks and believe this to be contradictory to the proposition that petitioner may treat the money as a cost_of_goods_sold accordingly we shall sustain respondent’s downward adjustment to the cost_of_goods_sold ii sec_166 business_bad_debt deduction alternatively petitioners argue that the payments to mr duncan were loans and that they are entitled to a bad_debt deduction under sec_166 sec_166 provides as a general_rule that a deduction shall be allowed for any debt which becomes worthless within the taxable_year only a bona_fide debt can be deducted however sec_1_166-1 income_tax regs a bona_fide debt arises when a debtor-creditor relationship is formed as a result of an unconditional valid and enforceable obligation to pay a fixed or determinable sum of money boatner v commissioner tcmemo_1997_379 affd without published opinion 164_f3d_629 9th cir sec_1_166-1 income_tax regs the objective indicia of a bona_fide debt include a note or other evidence_of_indebtedness and an interest charge see 18_tc_780 affd 205_f2d_353 2d cir also considered are the existence of security or collateral the demand for repayment records that may reflect the transaction as a loan and the borrower’s solvency at the time of the loan see schenk v commissioner tcmemo_1996_113 petitioners have not established the existence of a bona_fide debt petitioner and mr duncan never agreed to a repayment schedule setting forth how often payments were to be made nor did they specify a maturity_date for the loans petitioner never made any demands for repayment despite the fact that he was aware that mr duncan continued to sell the patented fishing accessories with another company we also believe that any repayment was conditional on the future success of the business petitioner stated that we were hoping that mr duncan could be paying me back each year off of the income that we were generating we interpret petitioner’s statement to mean that he expected to be repaid only if the business became profitable which undermines the unconditional obligation requirement specified in the regulations see sec_1_166-1 income_tax regs moreover at the time he advanced the funds to mr duncan petitioner was aware that mr duncan was unemployed and had no source_of_income aside from any potential profits earned from their business venture accordingly we find that petitioners have not established that they are entitled to a bad_debt deduction under sec_166 and respondent’s determination is sustained iii sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not willful neglect respondent bears the burden of production with regard to the addition_to_tax under sec_6651 see sec_7491 petitioners’ tax_return was due on date they filed their return on date petitioners have presented no evidence indicating that their failure to timely file was due to reasonable_cause or that respondent’s determination is otherwise incorrect accordingly petitioners are liable for the addition_to_tax under sec_6651 in reaching our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
